Filed 6/20/13 P. v. Namchek CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B245546
                                                                          (Super. Ct. No. 2011032981)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

SANDRA ANN NAMCHEK,

     Defendant and Appellant.




                   Sandra Ann Namchek appeals the judgment entered after she pled guilty to
possessing methamphetamine (Health & Saf. Code, § 11377, subd. (a)). The trial court
placed her on drug treatment probation pursuant to Penal Code section 1210.1. Appellant
was also found in violation of her probation in another case, and probation was revoked
and reinstated.
                   Because appellant pled guilty prior to trial, the relevant facts are derived
from the preliminary hearing transcript. A bag containing 0.3 grams of
methamphetamine was found in appellant's pocket during a probation search. Officers
also found a glass smoking pipe in a trash can in appellant's motel room.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, she filed an opening brief in which no issues were raised.
              On March 27, 2013, we advised appellant that she had 30 days within
which to personally submit any contentions or issues she wished us to consider. No
response has been received.1
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106,
125–126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




       1 In conjunction with her notice of appeal, appellant filed a request for a certificate
of probable cause alleging (1) she is innocent of the charge to which she pled guilty; (2)
she was arrested and charged in violation of her civil and constitutional rights; (3) she has
submitted "claims of liability" to several agencies that have never been addressed; and (4)
she was "tricked" into pleading guilty and wished to withdraw her plea, file a motion to
suppress, and have a jury trial. Although the court granted a certificate of probable cause,
none of appellant's allegations are factually or legally supported by the record.
                                              2
                                Kevin J. McGee, Judge
                          Superior Court County of Ventura
                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Suzan E. Hier, under
appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3